Citation Nr: 1415532	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  09-37 171A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for residuals of removal of a ganglion cyst, left wrist, manifested as painful limited motion and associated neurological impairment.  

2.  Entitlement to a separate rating for residuals of removal of a ganglion cyst, left wrist, manifested as a painful scar.  

3.  Entitlement to service connection for a psychiatric disorder, to include as secondary to a service-connected disability.  


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to December 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

In December 2013, the Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

The issues of: entitlement to an increased rating in excess of 10 percent for residuals of removal of a ganglion cyst, left wrist, manifested as painful limited motion and associated neurological impairment; and, entitlement to service connection for a psychiatric disorder, to include as secondary to a service-connected disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

During the period on appeal, residuals of an excision of a ganglion cyst on the left wrist have included a painful scar. 


CONCLUSION OF LAW

The criteria for a separate rating of 10 percent, and no higher, for a single, painful left wrist scar have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. § 4.1, 4.7, 4.118, Diagnostic Code 7804 (2013).   


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

At the Veteran's December 2013 Board hearing, he indicated that he was seeking a separate rating for the component of his left wrist disability manifested by a painful scar, and that a grant of a 10 percent evaluation would satisfy his appeal as to this component of his disability.  Because the Veteran limited this aspect of his appeal to a 10 percent rating, see AB v. Brown, 6 Vet. App. 35, 38 (1993), and since the Board finds that the evidence supports entitlement to that rating, no discussion of VA's duty to notify or assist is necessary as he is being awarded a complete grant of the benefit sought on appeal.

Analysis

The Veteran asserts that he is entitled to a higher rating for residuals of removal of a ganglion cyst on his left wrist.  The Board finds that a separate rating for a painful scar is warranted. 

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14.

Initially, it should be noted that a ganglion cyst is not a listed disability under the Rating Schedule, 38 C.F.R., Part 4.  In this case, the RO has rated the residuals of removal of a left wrist ganglion cyst, by analogy, under 38 C.F.R. § 4.118, DCs 7805-5215, the code for evaluating scars on the basis of limitation of function of the affected part.  See 38 C.F.R. § 4.27 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen).  

The criteria for rating scars were revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  As the Veteran's increased rating claim was filed in January 2009, the new criteria apply.  Id.

Under DC 7801, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) warrant a 10 percent rating.  38 C.F.R. § 4.118, DC 7801. 

Under DC 7802, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater warrant a 10 percent evaluation.  Note (2) provides that if multiple qualifying scars are present, a separate evaluation is assigned for each affected extremity based on the total area of the qualifying scars that affect that extremity.  38 C.F.R. § 4.118, DC 7802. 

Under DC 7804, one or two scars that are unstable or painful warrant a 10 percent evaluation.  Note (2) provides that if one or more scars are both unstable and painful, 10 percent is added to the evaluation based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under DCs 7800, 7801, 7802, or 7805 may also receive an evaluation under DC 7804, when applicable.  38 C.F.R. § 4.118, DC 7804. 

In December 2013, the Veteran testified that his left wrist scar was approximately 1.5 inches long.  As such, it does not meet the scarring area requirements for consideration under DCs 7801 and 7802.  

As for DC 7804, the Veteran testified at his Board hearing that his left wrist scar was painful.  Based upon the Veteran's credible testimony that a single scar on his left wrist is painful, a separate 10 percent rating is warranted for the period on appeal.   


ORDER

A separate rating of 10 percent, but no higher, for a painful scar on the left wrist is granted. 


REMAND

Further development is required before the orthopedic and neurological components of the Veteran's left wrist disability can be adjudicated.  The Veteran's most recent VA joints examination was conducted in February 2009, more than five years ago.  The Veteran has asserted, most recently during his December 2013 Board hearing, that his disability has worsened since that time.  The Board must remand the component of the Veteran's left wrist disability manifested as painful limited motion in order to afford the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of his disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43, 186 (1995).  

In addition, the Veteran testified that he experienced numbness in his hand and wrist, with the feeling of pins and needles in his fingertips when his left hand cramped up.  Although a nerve conduction study of the left upper extremity in March 2008 was normal, there are no current findings as to any associated neurological symptoms of his service-connected disability; the VA examination from February 2009 did not address any neurological symptoms.  On remand, the examiner must specifically determine whether any related neurological deficits are present, and, if present, must indicate their severity.     

The RO should also associate any outstanding VA treatment records with the claims file and provide the Veteran with the opportunity to submit any additional, pertinent private treatment records.  

The RO previously denied service connection for a psychiatric disorder in May 2013 and July 2013 rating decisions.  In December 2013, the Veteran testified during a hearing before the undersigned Veterans Law Judge that his service-connected disability caused him to be depressed.  A transcript of the hearing is of record.  Because the Veteran's contention offered during his hearing was later reduced to writing and incorporated into the record in the form of a written transcript, the transcript of that hearing has been accepted as his notice of disagreement as to the May 2013 and July 2013 rating decisions.  See Tomlin v. Brown, 5 Vet. App. 355 (1993); see 38 C.F.R. § 20.201.  To date, the RO has not issued the Veteran a Statement of the Case (SOC) with respect to this claim.  Under the circumstances, the Board has no discretion and is obliged to remand the issue to the RO for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999). 
  
Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder, physically or electronically, VA medical records pertaining to the Veteran that are dated since March 16, 2012.  Any additional records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2.  Notify the Veteran that he may submit statements from himself and from others who have first-hand knowledge of his left wrist problems and the nature and severity of the manifestations of that disability, as well as the impact of that disability on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  After associating any additional medical records with the claims file, arrange for the Veteran to undergo an appropriate VA examination to determine the nature and severity of any orthopedic and neurological manifestations of his service-connected left wrist disability. 

The VA examiner should conduct range-of-motion testing and comment as to symptoms including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  Furthermore, any additional loss of motion with repetitive movement must be noted.  The examiner shall inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups.  The examiner must estimate the effect of all functional losses, including due to flare-ups, by equating the disability experienced due to such losses to additional loss of motion (stated in degrees) beyond what is shown clinically.

In addition, the examiner should provide detailed findings regarding any neurological impairment associated with the Veteran's disability.  In this regard, the examiner should expressly note whether any nerves are affected by paralysis, partial paralysis, neuralgia, or neuritis, and express an opinion as to the severity of any such symptoms in terms of being slight, moderate, moderately severe, severe, or complete.

All findings should be set forth in a legible report. 

4.  Then, readjudicate the claim of entitlement to an increased rating in excess of 10 percent for residuals of removal of a ganglion cyst, left wrist, manifested as painful limited motion and associated neurological impairment.  If the benefit sought remains denied, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

5.  After the above development is completed, issue the Veteran and his representative an SOC as to his claim for service connection for a psychiatric disorder, to include as secondary to a service-connected disability.  Notify the Veteran of the need to timely file a substantive appeal to perfect his appeal on that issue.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


